Citation Nr: 0032156	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  98-04 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for left hand 
disability.

2.  Entitlement to service connection for bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In May 2000, the Board remanded the case to the RO and 
instructed the RO to provide the veteran with a statement of 
the case on the issue of whether the veteran's substantive 
appeal was timely.  The RO provided the veteran and his 
representative a statement of the case on this issue in June 
1999.  No response from the veteran is of record.  In October 
2000, the veteran's representative indicated that neither he 
nor the veteran had any additional argument in support of the 
issues on appeal. 


FINDINGS OF FACT

1.  The RO denied the veteran's claims for service connection 
for left hand disability and bilateral foot disability in an 
August 1997 rating decision; the veteran was informed of the 
decision and his appellate rights on September 8, 1997.  

2.  The veteran disagreed with the August 1997 rating 
decision and the RO provided a statement of the case to the 
veteran in March 1998.

3.  The veteran submitted a substantive appeal in March 1998, 
but he withdrew this substantive appeal in October 1998. 

4.  Thereafter, no written communication addressing the issue 
of entitlement to service connection for left hand disability 
or the issue of entitlement to service connection for 
bilateral foot disability was received from the veteran or 
his representative until September 1999.



CONCLUSION OF LAW

The substantive appeal with respect to an August 1997 rating 
decision denying the claims for service connection for a left 
hand disability and a bilateral foot disability is not 
timely.  38 U.S.C.A. § 7105(a)(d) (West 1991); 38 C.F.R. 
§§ 20.200, 20.204, 20.302(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A substantive 
appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the statement of the 
case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302(b).

The appellant may withdraw a substantive appeal at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.

The veteran's claims for service connection for a left hand 
disability and a bilateral foot disability were denied in an 
August 1997 rating decision. The veteran was informed of the 
decision and of his appellate rights in September 1997.  In 
response to his notice of disagreement, he was provided a 
statement of the case on these issues in March 1998.  
Thereafter, in March 1998, the veteran filed a substantive 
appeal, which he subsequently withdrew in an October 1998 
written statement to the RO.  Thereafter, no written 
communication with respect to either issue was received from 
the veteran or his representative until September 1999, after 
the expiration of the period for filing a substantive.  
Accordingly, the appeal with respect to these issues must be 
dismissed.


ORDER

The appeal is dismissed. 



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 

